AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                v.                                           (For Offenses Comrnitted On or After November I, 1987)



                      Ismael Arreola-Avalos                                  Case Number: 3: l 8-mj-23302-KSC

                                                                             Michael Littman
                                                                             Defendant's Attorney


REGISTRATION NO. 73401298

THE DEFENDANT:
 ISi pleaded guilty to count(s) 1 of Complaint
                                          ~~~.....e_~~~~~~~~~~~~~~~~~~~~~~~~~



 D was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                  Nature of Offense                                                             Count Number(s)
8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                   l

 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 D Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

ISi   Assessment: $I 0 WAIVED
 x    Fine: WAIVED
ISi   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the   defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Friday, December 28, 2018
                                                                          Date oflmposition of Sentence



             FILED                                                        HO ORABLE KAREN S. CRAWFORD

            Dec 28 2018           I                                       UNITED ST ATES MAGISTRATE JUDGE

     CLERK, U.S. DISTRICT COURT
  SOUTHERN DISTRICT OF CALIFORNIA
  BY         sl em;as        DEPUTY
                                                                                                                 3:18-mj-23302-KSC
